Citation Nr: 1447732	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-138 56	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to service connection for seizure disorder to include epilepsy.

Entitlement to service connection for lung condition to include asbestosis.

Entitlement to service connection for thyroid condition to include hypothyroidism.


ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claims of service connection for seizure disorder, lung condition, and thyroid condition.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System (VBMS)).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2013, the Veteran perfected his appeal to the Board by filing his VA Form 9, Appeal to Board of Veterans' Appeals.  On the form, the Veteran indicated that he desired a hearing before a Veterans Law Judge, to be held at the RO (Travel Board hearing).

The Veteran was properly notified of his hearing, which was scheduled for March, 26, 2014, but the hearing was never held.  The hearing is now listed on the Veterans Appeals Control and Locator System (VACOLS) as postponed.  Although VACOLS lists the hearing as "postponed," no action appears to have been taken to reschedule the hearing.  Further, there is no indication in the paper claims file, Virtual VA, or VBMS that the Veteran has withdrawn his hearing request.  Because the Board may not proceed with adjudication of the Veteran's claim without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board Hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  If the Veteran wishes to withdraw his request for a hearing, he should do so by written document submitted to the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



